[Cite as Lipari v. Tanoff, 2014-Ohio-1176.]
                            STATE OF OHIO, MAHONING COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT

FRED J. LIPARI, et al.,                        )
                                               )   CASE NO. 13 MA 17
        PLAINTIFFS-APPELLANTS,                 )
                                               )
        - VS -                                 )         OPINION
                                               )
GREGG TANOFF, et al.,                          )
                                               )
        DEFENDANTS-APPELLEES.                  )


CHARACTER OF PROCEEDINGS:                          Civil Appeal from Common Pleas
                                                   Court, Case No. 10 CV 4150.


JUDGMENT:                                          Affirmed.


APPEARANCES:
For Plaintiffs-Appellants:                         Attorney Daniel White
                                                   34 Parmalee Drive
                                                   Hudson, OH 44236

For Defendants-Appellees:                          Attorney James Wise
                                                   Betras, Kopp & Harshman, LLC
                                                   6630 Seville Drive
                                                   Canfield, OH 44406




JUDGES:
Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Cheryl L. Waite


                                                   Dated: March 20, 2014
[Cite as Lipari v. Tanoff, 2014-Ohio-1176.]
DeGenaro, P.J.
        {¶1}     Plaintiffs-Appellants, Fred and Kimberly Lipari appeal the January 16, 2013
judgment of the Mahoning County Common Pleas, overruling their objections to a
magistrate's decision, and entering judgment in favor of Defendants-Appellees, Gregg
and Debra Tanoff, following a bench trial on claims relating to the Liparis' purchase of real
estate from the Tanoffs. On appeal, the Liparis contend the trial court's decision is
against the manifest weight of the evidence.
        {¶2}     The Liparis' assignment of error is meritless. The Liparis failed to file a trial
transcript along with their objections to the magistrate's decision and the objections
themselves also lacked the specificity required by the Civil Rules. For those reasons,
they have waived any manifest weight of the evidence challenge on appeal. Even setting
aside the procedural issues, the trial court's decision to overrule the objections and enter
judgment in favor of the Tanoffs was reasonable. Accordingly, the judgment of the trial
court is affirmed.
                                   Facts and Procedural History
        {¶3}     In 2009, the Liparis purchased a Poland, Ohio residence from the Tanoffs.
Prior to purchasing the property, the Tanoffs completed a real estate disclosure
statement, which noted that there had been water problems in the basement in 2003.
Despite this, the Liparis did not inquire further about the issue. They did have a home
inspection completed prior to closing.
        {¶4}     Soon after moving in, the Liparis began having problems with water in the
basement. As a result, on November 3, 2010, the Liparis filed a complaint against the
Tanoffs for fraudulent inducement, fraud and mistake of fact. The Liparis requested
compensatory and punitive damages, and/or rescission and/ or cancellation of the real
estate purchase agreement.
        {¶5}     After various delays, mostly related to the service of the complaint, the
Tanoffs filed an answer on October 11, 2011. The Tanoffs denied the allegations made
by the Liparis and, among other defenses, contended that the Liparis purchased the
property "as is".
                                                                                              -2-


       {¶6}    On September 25, 2012, the case was called for a bench trial before the
magistrate. The Liparis presented two witnesses at trial: Fred Lipari and an expert
witness who performed excavation and landscaping repairs to the property to fix the wet
basement issue.
       {¶7}    At the end of the trial, the magistrate gave both parties seven days to
supplement the arguments that had been made with post-trial memoranda. Only the
Tanoffs filed such a memo. Therein they argued that there was no evidence of fraud
because the disclosure form noted that there had been water issues in the past and the
Liparis failed to inquire further on the matter. They further asserted that the doctrine of
caveat emptor applied.
       {¶8}    On October 11, 2012, the magistrate issued a decision ruling in favor of the
Tanoffs. Neither party requested findings of fact and conclusions of law.
       {¶9}    On October 25, 2012, the Liparis filed objections to the magistrate's
decision. Lipari argued that the decision constituted "plain error," and complained that
the decision "fails to site [sic] in support of the Plaintiffs' position" four listed cases, two of
which were from the Fifth District, one from the Ninth and one from the Ohio Supreme
Court. The Liparis failed to file a transcript of trial along with their objections.
       {¶10} On January 16, 2013, the court affirmed the decision of the magistrate and
adopted the decision as its own and entered judgment in favor of the Tanoffs.
                           Objections to Magistrate's Decision
       {¶11} In their sole assignment of error, the Liparis assert:
       {¶12} "The trial court's decision in favor of the appellees Gregg and Debra Tanoff
is against the manifest weight of the evidence and constitutes reversible error."
       {¶13} This assignment of error presents a purely factual challenge to the trial
court's decision. The Liparis claim that the evidence presented at trial dictates judgment
for them on at least one of the counts, and essentially that the trial court's judgment for
the Tanoff's was manifestly unjust. However, this case was tried before a magistrate and
the failure to file a transcript with objections to a magistrate's decision waives all factual
challenges on appeal. Civ.R. 53(D)(3)(b)(iii) states that an objection to a factual finding,
                                                                                         -3-


whether or not specifically designated as a finding of fact, shall be supported by a
transcript of all the evidence submitted to the magistrate relevant to that finding.
       {¶14} The Supreme Court of Ohio has held that where the objecting party fails to
provide the trial court with the transcript of the proceedings before the magistrate, an
appellate court is precluded from considering the transcript of the magistrate's hearing
submitted with the appellate record. State ex rel. Duncan v. Chippewa Twp. Trustees, 73
Ohio St.3d 728, 730, 654 N.E.2d 1254 (1995), citing State v. Ishmail, 54 Ohio St.2d 402,
377 N.E.2d 500 (1978), at paragraph one of syllabus ("A reviewing court cannot add
matter to the record before it, which was not a part of the trial court's proceedings, and
then decide the appeal on the basis of the new matter."); Petty v. Equitable Prod. &
Eastern States Oil & Gas, Inc., 7th Dist. No. 05 MA 80, 2006-Ohio-887, ¶19, 22.
       {¶15} In such a situation, both the trial court and the appellate court are bound by
the magistrate's factual findings. Id. at ¶23. The appellate court can only review the legal
issues raised to determine whether the application of the law was proper or if it
constituted an abuse of discretion. Duncan at 730. See also Eiselstein v. Baluck, 7th
Dist. No. 11 MA 74, 2012-Ohio-3002, ¶20 (manifest weight-related assignments of error
could not be reviewed where the appellant failed to file a full trial transcript with the
objections to the magistrate's decision, following a bench trial before the magistrate).
Accordingly, we are unable to review the merits of the Liparis' manifest weight challenge.
       {¶16} The Liparis' objections are also deficient for failing to allege errors with the
required specificity. Civ.R. 53(D)(3)(b) provides in pertinent part:

       (b) Objections to magistrate's decision.
       (ii) Specificity of objection. An objection to a magistrate's decision shall be
       specific and state with particularity all grounds for objection.
       ***
       (iv) Waiver of right to assign adoption by court as error on appeal. Except
       for a claim of plain error, a party shall not assign as error on appeal the
       court's adoption of any factual finding or legal conclusion, whether or not
                                                                                         -4-


       specifically designated as a finding of fact or conclusion of law under Civ.R.
       53(D)(3)(a)(ii), unless the party has objected to that finding or conclusion as
       required by Civ.R. 53(D)(3)(b).

       {¶17} For instance, in Sadlowski v. Boardman Local Schools, 7th Dist. No. 12 MA
132, 2013-Ohio-2870, this court held that where the appellant "raised specific substantive
arguments for the first time in [the] proceedings on appeal, rather than in support of her
objections to the magistrate's decision before the trial court, Civ.R. 53 dictates that they
cannot be addressed on appeal by this court." Id. at ¶15.
       {¶18} The Liparis' objections fail to state specifically any alleged flaws in the
decision, making only a bare assertion of plain error, and listing four case citations that
they felt the magistrate should have cited in his decision. Notably, three of the cases
cited are not binding authority in this district, and furthermore, the magistrate was not
required to cite case law in the body of his decision because neither party requested
findings of fact and conclusions of law. Civ.R. 52 provides in relevant part: "When
questions of fact are tried by the court without a jury, judgment may be general for the
prevailing party unless one of the parties in writing requests otherwise before the entry of
judgment." Further, according to Civ.R. 53(D)(3)(a)(ii) "a magistrate's decision may be
general unless findings of fact and conclusions of law are timely requested by a party or
otherwise required by law."
       {¶19} Moreover, even setting aside the procedural issues, the magistrate's
decision to overrule the objections and enter judgment in favor of the Tanoffs was
reasonable since the Tanoffs completed a real estate disclosure statement that noted
there had been water problems in the basement in 2003 and the Liparis failed to inquire
further about the matter before purchasing the home.
       {¶20} As this court has explained:

              It is well-settled that the doctrine of caveat emptor applies to real
       estate transactions in Ohio. This doctrine limits claims raising allegations of
       fraud, misrepresentation, and breach of contract related to real estate
                                                                                        -5-


       transactions. Parahoo v. Mancini (Apr. 14, 1998), 11th Dist.App. No.
       97APE08-1071; Layman v. Binns (1988), 35 Ohio St.3d 176, 177, 519
       N.E.2d 642.
               Caveat emptor provides that a seller of residential real property only
       has an obligation to disclose defects known by the seller that could not be
       readily discoverable by a reasonable inspection on the part of the buyer. Id.
       The purchaser of the real estate has a duty to inspect the property and to
       inquire about the condition of the property. Id.

Ripley v. McDevitt, 7th Dist. No. 05 CO 23, 2006-Ohio-1156, ¶19-20.
       {¶21} Thus, the Liparis' assignment of error is meritless and the judgment of the
trial court is affirmed.
Donofrio, J., concurs.
Waite, J., concurs.